 
 
Exhibit 10.14
















CELANESE AMERICAS
SUPPLEMENTAL RETIREMENT SAVINGS PLAN


AMENDED AND RESTATED
EFFECTIVE JANUARY 1, 2009










--------------------------------------------------------------------------------



 

CELANESE AMERICAS
SUPPLEMENTAL RETIREMENT SAVINGS PLAN


AMENDED AND RESTATED
EFFECTIVE JANUARY 1, 2009


TABLE OF CONTENTS
Article
 
Page
 
 
Preamble
1
I.
 
Purpose
2
II.
 
Definitions
3
III.
 
Eligibility
7
IV.
 
Supplemental Savings Contributions and Earnings
8
V.
 
Benefit Payments
9
VI.
 
Death Benefits
10
VII.
 
Funding
11
VIII.
 
Administration
13
IX.
 
Amendment and Termination
17
X.
 
Miscellaneous Provisions
19











--------------------------------------------------------------------------------





CELANESE AMERICAS
SUPPLEMENTAL RETIREMENT SAVINGS PLAN


WHEREAS, HNA Holdings, Inc. (formerly Hoechst Celanese Corporation), a
predecessor to Celanese Americas Corporation, previously adopted this unfunded,
non-qualified “top hat” plan (within the meaning of sections 201(2), 301(a)(3)
and 401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) for certain of its employees who are part of a select group of
management or highly compensated employees within the meaning of ERISA, in order
to supplement the benefits payable to those employees under its qualified
defined contribution plan; and
WHEREAS, Celanese Americas Corporation has amended and restated the Plan in the
past and now wishes to again amend and restate the Plan, effective January 1,
2009, as follows:

- 1 -



--------------------------------------------------------------------------------



ARTICLE I
PURPOSE
1.1    Celanese Americas Corporation, desiring to provide systematically for the
payment of supplemental benefits to a select group of management or highly
compensated employees within the meaning of ERISA herewith continues this
unfunded, non-qualified plan known as the Celanese Americas Supplemental
Retirement Savings Plan. For Plan Years beginning on and after January 1, 2009,
such employees are no longer required to also participate in the Celanese
Americas Retirement Savings Plan.

- 2 -



--------------------------------------------------------------------------------



ARTICLE II
DEFINITIONS
Except where otherwise clearly indicated by context, the masculine shall include
the feminine and the singular shall include the plural, and vice-versa.
2.1    “Account” shall mean the separate entry maintained in the records of the
Benefits Committee which represents each Participant’s interest in the Plan.
2.2    “Account Balance” shall mean the amount of total benefits in the
Participant’s account established for the purposes of this Plan and the Prior
Plan.
2.3    “Base Salary” shall mean the Participant’s base salary for a calendar
year, including any base salary deferred by the Participant under any plan
providing for the deferral of compensation that is maintained by the Company or
any of its subsidiaries, whether such plan is qualified under Section 401(a) of
the Code or nonqualified.
2.4    “Beneficiary” shall mean the person, if any, entitled to receive benefits
under the Qualified Savings Plan after the Participant’s death.

- 3 -



--------------------------------------------------------------------------------



2.5    “Benefits Committee” shall mean the persons appointed by the Board of
Directors to supervise the administration of the Plan.
2.6    “Board of Directors” shall mean the board of directors of the Company.
2.7    “Change in Control” has the meaning set forth in the Celanese Corporation
Deferred Compensation Plan (effective January 1, 2009).
2.8    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
2.9    “Company” shall mean Celanese Americas Corporation and its successors.
2.10    “Company Contribution” shall mean the amount contributed by the Company
on behalf of the Participant as described in Section 4.1 of the Plan.
2.11    “Employee” shall mean each individual employed by a Participating
Company who is also a member of a select group of management or highly
compensated employees but shall not include any individual hired by a
Participating Company on or after January 1, 2001.
2.12    “Participant” shall mean each Employee of a Participating Company who
meets the eligibility requirements set forth in Section 3.1.

- 4 -



--------------------------------------------------------------------------------



2.13    “Participating Company” shall mean the Company and each other
organization which is designated by the Benefits Committee to adopt the Plan by
action of its board of directors or other governing body and which does adopt
the Plan.
For the purpose of determining whether a Participant has experienced a
Separation from Service, the term “Participating Company” shall mean:
(a)    The entity for which the Participant performs services and with respect
to which the legally binding right to compensation deferred under this Plan
arises; and
(b)    All other entities with which the entity described above would be
aggregated and treated as a single employer under Code Section 414(b)
(controlled group of corporations) and Code Section 414(c) (a group of trades or
businesses, whether or not incorporated, under common control), as applicable.
In order to identify the group of entities described in the preceding sentence,
the Benefits Committee shall use an ownership threshold of at least 50% as a
substitute for the 80% minimum ownership threshold that appears in, and
otherwise must be used when applying, the applicable provisions of (A) Code
Section 1563 for determining a controlled group of corporations under Code
Section 414(b), and (B) Treasury Regulation Section 1.414(c)-2 for determining
the trades or businesses that are under common control under Code Section
414(c).

- 5 -



--------------------------------------------------------------------------------



2.14    “Plan” shall mean the Celanese Americas Supplemental Retirement Savings
Plan, as set forth herein and as amended from time to time.
2.15    “Section 409A” means Code Section 409A and the regulations and other
guidance promulgated thereunder.
2.16    “Separation from Service” has the meaning set forth in the Celanese
Americas Supplemental Retirement Pension Plan.
2.17     “Stable Value Fund” shall mean the Stable Value Fund offered under the
Qualified Savings Plan.
2.18    “Valuation Date” shall mean every business day on which the New York
Stock Exchange is open.

- 6 -



--------------------------------------------------------------------------------



ARTICLE III
ELIGIBILITY
3.1    Eligible Participants. Any Employee who has a full year Base Salary in
excess of the Code Section 401(a)(17) limit will be eligible to participate in
the Plan for the Plan Year in which such eligibility requirement is met.
Notwithstanding any other provision of the Plan, no individual hired by a
Participating Company on or after January 1, 2001 is eligible to participate in
the Plan.
3.2    Eligibility for Company Contribution. To be eligible for a Company
Contribution for a given Plan Year, a Participant must either be (a) actively
employed with a Participating Company on the January 1 following that Plan Year,
or (b) retire from employment with a Participating Company effective January 1
following that Plan Year.



- 7 -



--------------------------------------------------------------------------------



ARTICLE IV
SUPPLEMENTAL SAVINGS CONTRIBUTIONS AND EARNINGS
4.1    Amount of Contributions. The annual amount of Company Contributions made
on behalf of each Participant to his Account under this Plan shall be equal to
the amount calculated by subtracting the limit on compensation set forth in Code
Section 401(a)(17) from the Base Salary and multiplying the remainder by 5%.
4.2    Amount of Interest. The interest credited each Participant’s Account in
the Stable Value Fund on each Valuation Date will be based on a formula that
incorporates the yield of an underlying portfolio of investment grade fixed
income securities. This interest crediting rate will be adjusted periodically
for changes in the market value of the portfolio.
4.3    Notice. A Participant who is entitled to benefits from this Plan shall
receive a notice describing the amount of the benefits payable to him, as
determined under Section 3.1.

- 8 -



--------------------------------------------------------------------------------



ARTICLE V
BENEFIT PAYMENTS
5.1    Benefit Payments. A lump sum distribution of a Participant’s Account
Balance will be paid to the Participant on the first day of the seventh calendar
month following the date of the Participant’s Separation from Service (unless
the Participant dies prior to such first day of the seventh calendar month, in
which case the lump sum shall be paid to the Participant’s Beneficiary on the
first day of the calendar month after the Participant’s death), and during that
delayed payment period, the Participant’s Account will continue to be credited
with interest pursuant to Section 4.2.

- 9 -



--------------------------------------------------------------------------------



ARTICLE VI
DEATH BENEFITS
6.1    Amount of Benefits. The amount of the benefits payable from this Plan to
a Beneficiary, if any, shall be the amount in the Participant’s Account
established for the purposes of this Plan. Such amount shall be paid to the
Participant’s Beneficiary in a lump sum on the first day of the calendar month
after the Participant’s death.
6.2    Notice. A Beneficiary who is entitled to benefits from this Plan shall
receive a notice setting forth the amount of the benefits payable to him.

- 10 -



--------------------------------------------------------------------------------



ARTICLE VII
FUNDING
7.1    Unfunded Plan. The Plan is, and shall continue to be, an unfunded plan.
The Participating Companies shall not save, set aside, or earmark any monies or
other property for the purpose of paying benefits that may later become payable
hereunder to Participant or his surviving Spouse or Beneficiary.
7.2    Payment from General Assets. The benefits payable under the Plan shall be
paid from the general assets of the Participating Companies when benefit
payments are due and owing. Nothing contained in this Plan shall constitute a
guarantee by the Participating Companies or by any other entity or person that
the assets of the Participating Companies will be sufficient to pay benefits
hereunder.
7.3    Interest and Rights. No Participant or Beneficiary shall have any
interest in the assets of the Participating Companies because he is entitled to
receive benefits under this Plan. A Participant or Beneficiary shall have only
the rights of a general unsecured creditor of the Participating Companies with
respect to his benefits.
7.4    Change in Control. Upon a Change in Control the Company shall, as soon as
practicable but in no event later than the effective date of the Change in
Control, contribute to an irrevocable “rabbi” trust (the “Trust”) such amount
that is sufficient to fund the Trust for 100% of the accrued benefit liabilities
under the Plan. Notwithstanding the foregoing, no assets shall be transferred to
the Trust for any Participant who is an “applicable covered employee” (as such
term is defined in Code Section 409A(b)(3)(D)) during (i) any period during
which the

- 11 -



--------------------------------------------------------------------------------



Celanese Americas Retirement Pension Plan, the Celanese Americas Pension Plan
for Meredosia Union Employees or any successor plan is in “at-risk” status (as
such term is defined in Code Section 430(i)), (ii) any period the Company or any
Participating Company is a debtor in a case under Title 11 of the United States
Code or similar Federal or State law or (iii) the twelve month period beginning
on the date which is six months prior to the date of termination of the Celanese
Americas Retirement Pension Plan, the Celanese Americas Pension Plan for
Meredosia Union Employees or any successor plan where, as of the date of such
termination, such plan is not sufficient for benefit liabilities (within the
meaning of Section 4041 of the Employee Retirement Income Security Act of 1984,
as amended). In addition, no assets shall be transferred to the Trust if such
transfer would violate any of the restrictions under Code Section 409A(b).

- 12 -



--------------------------------------------------------------------------------



ARTICLE VIII
ADMINISTRATION
8.1    Plan Administrator. The Benefits Committee shall be the administrator of
the Plan and shall control and manage the operation of the Plan.
8.2    Duties and Powers of Benefits Committee.
(a)    The Benefits Committee shall have all powers necessary to administer the
Plan in accordance with its terms and applicable law, and shall also have
discretionary authority to determine eligibility for benefits and to construe
the terms of the Plan. Any construction, interpretation, or application of the
Plan by the Benefits Committee shall be final, conclusive, and binding on all
persons.
(b)    To the extent applicable, the Benefits Committee shall have the same
specific duties and powers with respect to this Plan as it has with respect to
the Qualified Savings Plan. Similarly, the Benefits Committee shall be subject
to the same limits on its responsibilities with respect to this Plan as it is
with respect to the Qualified Savings Plan.

- 13 -



--------------------------------------------------------------------------------



8.3    Claims Procedure.
(a)    In the event that the Benefits Committee denies, in whole or in part, a
claim for benefits by a Participant or his beneficiary, the Benefits Committee
shall furnish notice of the adverse determination to the claimant, setting forth
(1) the specific reasons for the adverse determination, (2) specific reference
to the pertinent Plan provisions on which the adverse determination is based,
(3) a description of any additional information necessary for the claimant to
perfect the claim and an explanation of why such information is necessary, and
(4) a description of the Plan’s review procedures and the time limits applicable
to such procedures, including a statement of the claimant’s right to bring a
civil action under section 502(a) of ERISA following an adverse benefit
determination on review.
(b)    The notice described in Subsection (a) shall be forwarded to the claimant
within 90 days of the Benefits Committee’s receipt of the claim; provided,
however, that in special circumstances the Benefits Committee may extend the
response period for up to an additional 90 days, in which event it shall notify
the claimant in writing of the extension before the expiration of the initial 90
day period, and shall specify the reason or reasons for the extension.

- 14 -



--------------------------------------------------------------------------------



(c)    Within 60 days of receipt of a notice of an adverse determination, a
claimant or his duly authorized representative may petition the Benefits
Committee in writing for a full and fair review of the adverse determination.
The claimant or his duly authorized representative shall have the opportunity to
review relevant documents and to submit issues and comments in writing to the
Benefits Committee. The Benefits Committee shall review the adverse
determination and shall communicate its decision and the reasons therefor to the
claimant in writing within 60 days of receipt of the petition setting forth (1)
the specific reasons for the adverse determination, (2) specific reference to
the pertinent Plan provisions on which the adverse determination is based, (3) a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits, and (4) a statement
describing any voluntary appeal procedures offered by the Plan and claimant’s
right to obtain information regarding such procedures and a statement of the
claimant’s right to bring an action under section 502(a) of ERISA. However, in
special circumstances the Benefits Committee may extend the response period for
up to an additional 60 days, in which event it shall notify the claimant in
writing prior to the commencement of the extension.

- 15 -



--------------------------------------------------------------------------------



(d)    If for any reason the written notice of the adverse benefit determination
described in Subsection (a) is not furnished within 90 days of the Benefits
Committee’s receipt of a claim for benefits, the claim shall be deemed to be
denied. Likewise, if for any reason the written decision on review described in
Subsection (c) is not furnished within the time prescribed, the claim shall be
deemed to be denied on review.

- 16 -



--------------------------------------------------------------------------------



ARTICLE IX
AMENDMENT AND TERMINATION
9.1    Power of Amendment and Termination.
(a)    It is the intention of each Participating Company that this Plan will be
permanent. However, each Participating Company reserves the right to terminate
its participation in this Plan at any time by action of its board of directors
or other governing body. Furthermore, the Plan may be amended or terminated at
any time by written action of the Board of Directors. The Plan also may be
amended by the Benefits Committee, provided such amendment either (1) does not
increase the cost to the Participating Companies by more than $250,000 annually,
as determined by an enrolled actuary selected by the Benefits Committee; or (2)
is required as a result of any business acquisition or divestiture approved by
the Board of Directors.
(b)    Each amendment to the Plan shall be in writing and shall be binding on
each Participating Company. No amendment shall have the effect of retroactively
depriving Participants of benefits already accrued under the Plan.
(c)    Any amendment or termination of the Plan shall become effective as of the
date designated by the Board of Directors, or, if appropriate, the Benefits
Committee. In addition, following a Plan termination, Participant Account
Balances shall remain in the Plan and shall not be distributed until such
amounts become eligible for distribution in accordance with the other applicable
provisions of the Plan. Notwithstanding the preceding sentence, to the extent
permitted by Treasury Regulation Section 1. 409A-3(j)(4)(ix), the Board of
Directors may

- 17 -



--------------------------------------------------------------------------------



provide that upon termination of the Plan, all Account Balances of the
Participants shall be distributed, subject to and in accordance with any rules
established by the Board of Directors deemed necessary to comply with the
applicable requirements and limitations of Treasury Regulation Section 1.
409A-3(j)(4)(ix).
(d)    Notwithstanding anything herein to the contrary, following the occurrence
of a Change in Control, there shall be no modification to or revocation of the
provisions of Section 7.4 without the written consent of the Board of Directors
serving immediately prior to the Change in Control, except for amendments
necessary to comply with applicable law.

- 18 -



--------------------------------------------------------------------------------



ARTICLE X
MISCELLANEOUS PROVISIONS
10.1    Effective Date. The effective date of this amended and restated Plan
shall be January 1, 2009.
10.2    Plan Year. The plan year of the Plan shall be the calendar year (January
1st through December 31st).
10.3    No Employment Rights. Neither the action of the Company in establishing
the Plan, nor any provisions of the Plan, nor any action taken by the
Participating Companies or the Benefits Committee shall be construed as giving
to any employee of a Participating Company the right to payment except to the
extent of the benefits to which he may become entitled under the Plan.
10.4    Loss of Eligibility and Benefits. Notwithstanding a Participant’s
satisfaction of the requirements for participation herein, such Participant may
nevertheless be deemed to be ineligible to participate or to continue to
participate in the Plan and be denied benefits hereunder if, upon consideration
of the facts and circumstances and any advice or recommendation of a
Participating Company, the Board of Directors finds that such Participant has
either before or after a Separation from Service:

- 19 -



--------------------------------------------------------------------------------



(i)    violated any Participating Company policies or the policies of any of its
subsidiaries or affiliates, or
(ii)    directly or indirectly competed against a Participating Company or any
of its subsidiaries or affiliates (where indirect competition could include, but
not be limited to, the Participant’s having worked for or with others who
compete against the Participating Company or any of its subsidiaries or
affiliates or do work that the Participating Company or any of its subsidiaries
or affiliates may otherwise have had the opportunity to compete for), or
(iii)    committed a crime or other offense, or
(iv)    acted in a way considered adverse to a Participating Company or any of
its subsidiaries or affiliates, or
(v)    has taken an action, or has omitted to act in such a way, that is
considered contrary to a Participating Company’s interests or the interests of
any of its subsidiaries or affiliates.
10.5    Governing Law. Except to the extent superseded by the Employee
Retirement Income Security Act of 1974, as amended from time to time, all
questions pertaining to the validity, construction, and operation of the Plan
shall be determined in accordance with the laws of the state of Delaware.

- 20 -



--------------------------------------------------------------------------------



10.6    Severability of Provisions. If any provision of this Plan is determined
to be void by any court of competent jurisdiction, the Plan shall continue to
operate and, for the purposes of the jurisdiction of that court only, shall be
deemed not to include the provision(s) determined to be void.
10.7    Mailing Address. Benefit payments and notifications hereunder shall be
deemed made when mailed to the last address furnished to the Benefits Committee.
10.8    Spendthrift Clause.
(a)    No benefit payable at any time under this Plan and no interest or
expectancy herein shall be anticipated, assigned, or alienated by any
Participant, surviving Spouse, or Beneficiary, or subject to attachment,
garnishment, levy, execution, or other legal or equitable process.
(b)    Any attempt to alienate or assign a benefit hereunder, whether currently
or hereafter payable, shall be void. No benefit shall in any manner be liable
for or subject to the debts or liability of any Participant, surviving Spouse,
or Beneficiary. If any Participant, surviving Spouse, or Beneficiary attempts to
or does alienate or assign his benefit under the Plan or any part thereof, or if
by reason of his bankruptcy or other event happening at any time such benefit
would devolve upon anyone else or would not be enjoyed by him, then the Benefits
Committee may terminate payment of such benefit and hold or apply it for the
benefit of the Participant, surviving Spouse, or Beneficiary.

- 21 -



--------------------------------------------------------------------------------



10.9    Incapacity. If the Benefits Committee deems any individual who is
entitled to receive payments hereunder to be incapable of receiving or
disbursing the same by reason of illness, infirmity, or incapacity of any kind,
such payments shall be applied directly for the comfort, support, and
maintenance of the individual, or shall be paid to any responsible person caring
for the individual who is determined by the Benefits Committee to be qualified
to receive and disburse such payments for the individual’s benefit; and the
receipt of such person shall be a complete acquittance for the payment of the
benefit. Payments pursuant to this Section shall be complete discharge to the
extent thereof of any and all liability of the Participating Companies and the
Benefits Committee.
10.10    Tax Withholding. The Benefits Committee shall have the right to
withhold from benefit payments any and all local, state, and federal taxes which
may be withheld in accordance with applicable law. In addition, a Participant’s
Participating Company shall withhold from the Participant’s Base Salary the
Participant’s share of Federal Insurance Contributions Act (FICA) taxes and
other employment taxes that are owed on Company Contributions credited to the
Participant’s Account. If necessary, a Participating Company may instruct the
Benefits Committee to pay all or any portion of such FICA taxes (and income
taxes that are required to be withheld on such FICA tax payment) from the
Participant’s Account in accordance with the requirements of Treasury Regulation
Section 1. 409A-3(j)(4)(vi) and the Participant’s Account Balance shall be
reduced by such payment.

- 22 -



--------------------------------------------------------------------------------



10.11    Distribution Delays. A payment under the Plan shall be made on the date
specified in the Plan or as soon as administratively practicable thereafter.
However, if for administrative or any other reasons there is a delay in the
payment beyond the date specified in the Plan, the payment shall not be delayed
beyond the last day permitted under Treasury Regulation Section 1. 409A-3(d) for
treating a delayed payment as having been made on the applicable specified
payment date.
10.12    Compliance with Section 409A. It is intended that this Plan comply with
the provisions of Section 409A. This Plan shall be administered in a manner
consistent with this intent, and any provision that would cause the Plan to fail
to satisfy Section 409A shall have no force and effect until amended to comply
with Section 409A (which amendment may be retroactive to the extent permitted by
Section 409A and may be made by the Company without the consent of the affected
Participants).

- 23 -



--------------------------------------------------------------------------------



Notwithstanding anything herein to the contrary, in the event that all or any
portion of a Participant’s benefit under this Plan is includible in the
Participant’s income as a result of a failure to comply with the requirements of
Section 409A, the Board of Directors may direct the Plan to pay to the
Participant during the Plan Year in which such failure is identified a lump sum
payment from the Participant’s Account equal to the amount that is required to
be included in the Participant’s income as a result of such failure. The
Participant’s Account Balance shall be reduced by the amount of such payment.
Executed this 31st day of December, 2008.


 
CELANESE AMERICAS CORPORATION
 
BENEFITS COMMITTEE
 
 
 
 
 
 
 
By:
/s/ Jan Dean
 
 
 
 
 
 
 
 
By:
/s/Patrick R. Carroll
 
 
 
 
 
 
 
 
By:
/s/ Michael Summers
 






- 24 -

